Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into on this 14th day of February,
2007 by and between Devcon International Corp, a Florida corporation (the
“Company”), and George M. Hare (the “Executive”).

Recitals

WHEREAS, the Executive has been employed by the Company or an Affiliate (as
defined below) thereof pursuant to the terms of an Employment Letter, dated
November 28, 2005, by and between the Company and the Executive (the “Employment
Letter”); and

WHEREAS, the Company and the Executive have mutually agreed that the Employment
Letter, and the Executive’s employment with the Company and its Affiliates (as
defined below), shall terminate, effective as of February 9, 2007 (the
“Termination Date”); and

WHEREAS, the Company and the Executive now wish to set forth in this Agreement
all of their respective rights and obligations resulting from such termination
of employment and the termination of the Employment Letter.

NOW, THEREFORE, in consideration of the mutual promises and covenants between
the parties, the sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree to the following Terms and Conditions:

Terms and Conditions

1. Recitals. All of the foregoing Recitals are true and correct and are
incorporated as part of these Terms and Conditions.

2. Termination of Employment Letter. The Company and the Executive each
acknowledge and agree that the Executive’s employment with the Company and its
Affiliates shall terminate as of the Termination Date, and that the Employment
Letter shall terminate and be of no further force and effect as of the
Termination Date. For purposes of this Agreement, the term “Affiliate” includes
all of the Company’s direct and indirect subsidiaries and any other entities
that directly or indirectly, through one or more intermediaries, control, are
controlled by or are under common control with the Company.

3. Payments Under Employment Letter. Subject to any applicable employment and
withholding taxes, Executive shall be entitled to the following:

(a) salary earned and reasonable expenses reimbursable under the Employment
Letter incurred through the Termination Date;

(b) a payment equal to $100,000 in the aggregate, which shall be payable in
equal installments over a six month period commencing on February 14, 2007
consistent with the Company’s current sub-contractor procedures, provided that,
at such time as this Agreement terminates in accordance with the terms hereof,
all remaining sums owed to the Executive shall be paid by the Company; and

 

1



--------------------------------------------------------------------------------

(c) assumption by the Company of that certain lease, dated January 16, 2006, as
extended, by and between Executive and The Residences at Bayview, the lease
payments and term under which Executive represents and warrants do not exceed
$2,000 per month and ten months, respectively.

4. Benefits and Other Agreements. In consideration for the termination of the
Employment Letter and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
that the Company shall provide the Executive with the following benefits
(together with the payments set forth in Section 3 hereof, the “Benefits”), in
each case reduced by any applicable employment and withholding taxes:

(a) Continuation of Health Benefits and other Benefits. Until the expiration (or
other termination) of the term of this Agreement, to the extent permitted under
the Company’s welfare benefit plans, the Company shall make available to the
Executive the benefits generally provided by the Company to its employees, as
the same may be modified from time to time. Upon the expiration of such term,
the Executive shall be entitled, at Executive’s cost and expense, to continued
coverage for himself and his family under the Company’s medical and dental
insurance plan immediately following the Termination Date (the “COBRA Period”),
if and to the extent that the Executive elects such continued coverage pursuant
to COBRA. The Company’s obligation to provide such coverage shall terminate upon
the Executive’s commencement of new employment and enrollment in his new
employer’s plan.

(b) Certain Violations. The Executive’s violation of any of the provisions of
the Employment Letter through the Termination Date or of Sections 5, 7, 9, 10,
11, 12 or 13 hereof shall, in addition to any other remedy, result in a
cessation of all Benefits and other rights of the Executive hereunder. The
Company may offset any amounts payable by the Company pursuant to Section 4
against any amounts payable by the Executive to the Company. The Company will
provide the Executive with written notice of the reason for any offset and
Executive will have 45 days from receipt of this written notice to remedy said
violation before any such suspension or offset of payments shall occur.

5. Assistance to Company. In consideration for the Company’s entering into this
Agreement, Executive agrees that from time to time, at reasonable times and upon
reasonable advance notice from the Company, he will respond within a reasonable
time to answer questions or other inquiries from the Company and advise the
Company as reasonably requested by the Company. In addition, subject to the
oversight and review by the Company’s Board of Directors and its Chief Executive
Officer, the Executive agrees to (i) assist the Company in obtaining financing
relating to business operations and acquisitions and assist with any subsequent
negotiations with lenders; (ii) assist the Company in developing tax planning
strategies; (iii) assist the Company with filings required under and compliance
with applicable federal securities laws; (iv) assist the Company with
preparation of its internal and public financial statements, budgets and other
financial planning processes; and (v) provide and assist in such other services
as may be reasonably requested by the Company. Executive shall not receive any
additional compensation for such services. The Executive shall not be obligated
to devote in excess of 100 hours to the services described hereunder, which
hours shall be allocated to the period beginning on the Termination Date and
ending at such time as the Company files a definitive proxy statement in
connection with the Company’s

 

2



--------------------------------------------------------------------------------

next annual meeting with the Securities and Exchange Commission (the “Definitive
Proxy Statement Filing”). Notwithstanding anything stated herein to the
contrary, to the extent the Company desires and the Executive provides the
services described hereunder for time periods in excess of those described in
this Section 5, the Company shall pay the Executive an additional fee at a rate
of $200 per hour. The Executive shall be reimbursed for all reasonable
out-of-pocket costs, fees or expenses incurred, or expenditures made in
connection with the performance by the Executive of its duties hereunder. The
parties specifically intend that Executive is to perform any such services as an
independent contractor to the Company. Neither Executive nor any agent or
employee of Executive shall be deemed to be the agent, employee, partner or
joint venture of the Company. Nothing in this Agreement, or otherwise, creates
or shall be construed to create the relationship of master and servant or
employer and employee between the Company and Executive after the Termination
Date. Executive acknowledges that from and after that date he will have
absolutely no authority to represent, contract on behalf of, or obligate the
Company. Executive is not required to provide any such services or assistance
after the final payment under this Agreement.

6. No Further Compensation. The Executive acknowledges and agrees that other
than the compensation described in Section 3 above and the Benefits described in
Section 4 above, no further compensation or benefits or other monies are owed to
the Executive by the Company arising out of the Employment Letter, this
Agreement or otherwise on account of his employment or termination of employment
with the Company and its Affiliates.

7. Restrictions.

(a) Nondisclosure. The Executive shall not at any time divulge, communicate, use
to the detriment of the Company or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Company. Any Confidential Information
or data now or hereafter acquired by the Executive with respect to the business
of the Company (which shall include, but not be limited to, information
concerning the Company’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company that was received by the
Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means information disclosed to the
Executive or known by the Executive as a consequence of or through his
employment by the Company or during his service as a consultant to the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof, and not generally known, about the
Company or its business. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law.

(b) Noncompetition. During the Period and for the one year period that
immediately follows the Termination Date, the Executive shall not do any of the
following, either directly or indirectly, during the period of time consisting
of one year from the Termination Date but only to the extent the Company
complies with its payment obligations hereunder (the “Applicable Non-Competition
Period”), anywhere in the United States. In the event that Executive improperly
competes with the Company in violation of this Section 7, the period during
which he engages in such competition shall not be counted in determining the
Applicable Non-Competition Period:

 

3



--------------------------------------------------------------------------------

(i) For purposes of this Agreement, “Competitive Activity” shall mean any
activity relating to, in respect of or in connection with, directly or
indirectly, the electronic security services business.

(ii) The Executive shall not, directly or indirectly, own any interest in,
manage, operate, control, consult for, be an officer or director of, work for,
or be employed in any capacity by, any sole proprietorship, corporation,
company, partnership, association, venture or business any company or any other
business, entity, agency or organization (whether as an employee, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) engages in
Competitive Activity; provided that such provision shall not apply to the
Advisor’s ownership of securities of the Company or the acquisition by the
Advisor, solely as an investment, of securities of any issuer that is registered
under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended,
and that are listed or admitted for trading on any United States national
securities exchange or that are quoted on the National Association of Securities
Dealers Automated Quotations System, or any similar system or automated
dissemination of quotations of securities prices in common use, so long as the
Advisor does not control, acquire a controlling interest in or become a member
of a group which exercises direct or indirect control of, more than five percent
of any class of capital stock of such corporation.

(c) Nonsolicitation of Employees and Clients. During the Period and for the one
year period that immediately follows the Termination Date, the Executive shall
not, directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity, (i) employ or attempt to
employ or enter into any contractual arrangement with any employee or former
employee of the Company, unless such employee or former employee has not been
employed by the Company for a period in excess of six months, (ii) solicit any
of the actual or targeted prospective clients of the Company on behalf of any
person or entity in connection with any business competitive with the business
of the Company and/or (iii) make known the names and addresses of such clients
or any information relating in any manner to the Company’s trade or business
relationships with such clients (other than in connection with the performance
of the Executive’s duties under this Agreement. Nothing in this paragraph shall
prohibit Executive from purely social, non-competitive business discussions and
interaction with persons already known to Executive as of the date of this
Agreement.

(d) Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.

 

4



--------------------------------------------------------------------------------

(e) Definition of Company. For purposes of this Section 7, the term “Company”
also shall include the Company’s Affiliates.

(f) Acknowledgment by Executive. The Executive acknowledges and confirms that
(i) the restrictive covenants contained in this Section 7 are reasonably
necessary to protect the legitimate business interests of the Company, and
(ii) the restrictions contained in this Section 7 (including without limitation
the length of the term of the provisions of this Section 7) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Section 7 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this Section 7.
The Executive further acknowledges that the restrictions contained in this
Section 7 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.

(g) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 7 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

(h) Extension of Time. If the Executive shall be in violation of any provision
of this Section 7, then each time limitation set forth in this Section 7 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Section 7 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.

(i) Injunctive Relief. The covenants of the Executive set forth in this
Section 7 are separate and independent covenants, for which valuable
consideration has been paid, the receipt, adequacy and sufficiency of which are
hereby acknowledged by the Executive, and which have been made by the Executive
to induce the Company to enter into this Agreement. Each of the aforesaid
covenants may be availed of, or relied upon, by the Company or any of its
Affiliates in a court of competent jurisdiction for the basis of injunctive
relief.

8. Resignations. Upon execution of this Agreement, the Executive hereby resigns
all of his positions as an officer of the Company and as an officer and
director, as applicable, of each of its Affiliates, effective on the Termination
Date.

 

5



--------------------------------------------------------------------------------

9. Return of Books, Records, Accounts, Credit Cards and Equipment. The Executive
hereby acknowledges and agrees that all books, records, accounts, credit cards
and equipment relating in any manner to the business of the Company and/or its
Affiliates, whether prepared by the Executive or otherwise coming into the
Executive’s possession, including the computer and computer support equipment
that Executive is currently using are the exclusive property of the Company and
shall be returned to the Company upon the Termination Date.

10. No Charges Filed. Executive represents and warrants that he has not filed
any claims or causes of action against the Company or any of its Affiliates,
including but not limited to any charges of discrimination against the Company
or its Affiliates, with any federal, state or local agency or court.

11. No Administrative Proceeding to be Filed. The Executive agrees not to
institute an administrative proceeding or lawsuit against the Company or any of
its Affiliates, and represents and warrants that, to the best of his knowledge,
no other person or entity has initiated or is authorized to initiate such
administrative proceedings or lawsuit on his behalf. Furthermore, the Executive
agrees not to encourage any other person or suggest to any other person that he
or she institute any legal action or claim against the Company or any of its
Affiliates or any past or present shareholders, directors, officers or agents.

12. Non-Disparagement of Company or any of its Affiliates. The Executive agrees
not to make any disparaging or negative comment to any other person or entity
regarding (a) the Company or any of its Affiliates, (b) any of the owners,
directors, officers, shareholders, members, employees, attorneys or agents of
the Company or any of its Affiliates, (c) the working conditions at the Company
or any of its Affiliates, or (d) the circumstances surrounding the Executive’s
separation from the Company or any of its Affiliates.

13. Duty of Cooperation. The Executive agrees to cooperate with the Company and
its attorneys in connection with any threatened or pending litigation against
the Company or any of its Affiliates. The Executive agrees to make himself
available upon reasonable notice to prepare for and appear at deposition or at
trial in connection with any such matters. The Company shall reimburse the
Executive for his reasonable out-of-pocket expenses for such activities. The
Executive agrees to cooperate fully in effecting an orderly transition with
regard to the termination of the Executive’s employment and the transition of
his duties to other employees of the Company and its Affiliates.

14. Mutual General Releases.

(a) Release by Executive. The Executive, his personal representatives, heirs and
assigns, first party, hereby releases, discharges and covenants not to sue the
Company, its past and present shareholders, directors, officers, employees,
partners and agents, subsidiary and affiliated entities and successors and
assigns, second party, from and for any and all claims, demands, damages,
lawsuits, obligations, promises, administrative actions, charges and causes of
action, both known or unknown, in law or in equity, of any kind whatsoever,
which first party ever had, now has, or may have against second party, for, upon
or by reason of any matter, cause or thing whatsoever, up to and including the
date of this Agreement, including but not limited to any and all claims and
causes of action arising out of or in connection with Executive’s

 

6



--------------------------------------------------------------------------------

employment with Company, any and all claims and causes of action under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the Retirement Income Security Act (“ERISA”)
and any other federal, state or local anti-discrimination law, statute or
ordinance, and any lawsuit founded in tort, contract (oral, written or implied)
or any other common law or equitable basis of action, but excluding any
obligations of the Company under this Agreement or under that certain
indemnification agreement by and between the Company and the Executive dated
June 14, 2002 (the “Indemnification Agreement”).

(b) Release by Company. The Company, its past and present shareholders,
directors, officers, employees, partners and agents, subsidiary and affiliated
entities, and successors and assigns, first party, hereby releases, discharges,
and covenants not to sue the Executive, his personal representatives, heirs and
assigns, second party, from and for any and all claims, demands, damages,
lawsuits, obligations, promises, administrative actions, charges or causes of
action, both known or unknown, in law or in equity, of any kind whatsoever,
which first party ever had, now has, or may have against second party, for, upon
or by reason of any matter, cause or thing whatsoever, up to and including the
date of this Agreement, including any lawsuit founded in tort, contract (oral,
written or implied) or any other common law on equitable basis of action, but
excluding any obligations of the Executive under this Agreement and any actions
of Executive for which he is not indemnified under the Indemnification
Agreement. The release of Executive contained herein does not apply to any
fraudulent or unlawful activities of Executive.

15. Attorneys’ Fees. In the event that a legal action is brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover its
costs, including all attorneys fees.

16. Beneficiaries. Any payment to which Executive is entitled to under this
Agreement shall, in the event of his death, be made to his surviving spouse or
such other persons as Executive shall designate in writing to the Company from
time to time. If no such beneficiaries survive Executive, such payments shall be
made to Executive’s estate.

17. Severability. If any provision of this Agreement is invalidated by a court
of competent jurisdiction, then all of the remaining provisions of this
Agreement shall remain in full force and effect, provided that both parties may
still effectively realize the complete benefit of the promises and
considerations conferred hereby.

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters set forth herein and supersedes
in its entirety any and all agreements or communications, whether written or
oral, previously made in connection with the matter herein. Any agreement to
amend or modify the terms and conditions of this Agreement must be in writing
and executed by the parties hereto.

19. Construction. The parties acknowledge that each party has reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

 

7



--------------------------------------------------------------------------------

20. Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
principles of conflicts of law. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Broward County, Florida, in accordance with the Rules of the American
Arbitration Association then in effect (except to the extent that the procedures
outlined below differ from such rules). Within 30 days after written notice by
either party has been given that a dispute exists and that arbitration is
required, each party must select an arbitrator and those two arbitrators shall
promptly, but in no event later than 30 days after their selection, select a
third arbitrator. The parties agree to act as expeditiously as possible to
select arbitrators and conclude the dispute. The selected arbitrators must
render their decision in writing. The cost and expenses of the arbitration and
of enforcement of any award in any court shall be borne by the non-prevailing
party. If advances are required, each party will advance one-half of the
estimated fees and expenses of the arbitrators. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. Although arbitration is
contemplated to resolve disputes hereunder, either party may proceed to court to
obtain an injunction to protect its rights hereunder, the parties agreeing that
either could suffer irreparable harm by reason of any breach of this Agreement.
Pursuit of an injunction shall not impair arbitration on all remaining issues.

21. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or five (5) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to: 595 South Federal Highway, Suite
500, Boca Raton, Florida 33432, Fax Number: (561) 955-7333. Attention: Richard
Rochon, CEO, and (ii) if to the Executive, to his address as reflected on the
payroll records of the Company, or to such other address designated by the party
by written notice in accordance with this provision.

22. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

23. Non-Admission of Liability. Neither this Agreement nor anything contained
herein shall constitute or is to be construed as an admission by the Company or
its Affiliates or the Executive as evidence of any liability, wrongdoing or
unlawful conduct.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

25. Sufficient Time to Review. The Executive acknowledges and agrees that he has
had sufficient time to review this Agreement and consult with anyone he chooses
regarding this Agreement, that he has a right to consult with legal counsel
regarding this Agreement and has been represented by counsel in connection with
this Agreement, and that he has received all information he requires from the
Company in order to make a knowing and voluntary release and waiver of all
claims against the Company.

 

8



--------------------------------------------------------------------------------

26. Right of Rescission. The Executive acknowledges and agrees that he has been
given at least 21 days to review this Agreement. The Executive further warrants
that he may use as much of or all of this 21-day period as he wishes before
signing, and warrants that he has done so. The Executive further acknowledges
and agrees that he has seven days from the date of the execution of this
Agreement by all parties hereto within which to rescind this Agreement by
providing notice in writing to the Company as provided herein, and that the
Agreement is not effective until such seven days have expired without such
notice being provided. The Executive further acknowledges that by this Agreement
he is receiving consideration in addition to that to which he is already
entitled. The Executive further acknowledges that this Agreement and the release
contained herein satisfy all of the requirements for an effective release by the
Executive of all age discrimination claims under ADEA.

27. Headings. The headings are for the convenience of the parties, and are not
to be construed as terms or conditions of this Agreement.

28. Relevant Approvals. This Agreement is subject to approvals in relevant part
of the Company’s Compensation Committee and Audit Committee.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY: DEVCON INTERNATIONAL CORP., a Florida corporation By:  

/s/ Robert C. Farenhem

Name:

  Robert C. Farenhem

Title:

  Chief Financial Officer EXECUTIVE: By:  

/s/ George M. Hare

  George M. Hare

 

10